Citation Nr: 1507529	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  06-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for neurofibromatosis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to April 1967 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In May 2008, the Veteran presented sworn testimony during a Travel Board hearing in Des Moines, Iowa, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a December 2008 decision, the Board denied the Veteran's claim for service connection for neurofibromatosis.  The Veteran thereafter appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an order granting a November 2009 joint motion for remand (JMR).  Subsequent to the November 2009 JMR, and after additional development, the Board denied the claim in an April 2012 decision.  

In September 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  A subsequent addendum opinion was requested in December 2011.  The requested opinions have been provided and have been associated with the Veteran's VA claims folder.  Copies were provided to the Veteran, and his representative, in February 2012 and he was afforded 60 days to provide additional argument or evidence.  The Veteran responded later that month indicating that he nothing to submit.  His representative provided a similar response in March 2012.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's April 2012 denial of service connection for neurofibromatosis was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) who conducted the May 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a September 2013 letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  In October 2013, the Veteran requested that the prior denial be vacated and that he be afforded a new hearing for this issue.

In October 2014, the Veteran presented sworn testimony during a video conference hearing in Des Moines, Iowa, which was chaired by the undersigned.  A transcript of that hearing has also been associated with the claims file.


FINDING OF FACT

An excised hamartoma of the skull was noted at enlistment and did not undergo a worsening or aggravation therein, and the Veteran's current neurofibromatosis is not otherwise shown to be related to service.


CONCLUSION OF LAW

Neurofibromatosis was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  August 2004 and March 2006 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report and medical opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records. 

VA examination and opinions were obtained in March 2006 and May 2010. The Board affords them no probative value as thorough rationale for the negative opinions was not provided.  However, a November 2011 VHA opinion with addendum January 2012 opinion were obtained to address the nature and etiology of the Veteran's neurofibromatosis and to address whether the disorder was aggravated by the Veteran's service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that while the initial November 2011 VHA opinion was not as comprehensive, the January 2012 addendum opinion written by the same neurologist thoroughly addressed the Veteran's case.  The VHA examiner indicated that the Veteran's claims file had been reviewed.  Moreover, after reviewing the Veteran's claims file, he was able to determine that the Veteran's neurofibromatosis was less likely as not aggravated by the Veteran's service. 

The Board finds that the VHA opinions obtained are more than adequate.  The VHA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board notes that the evidentiary standard provided by the examiner with respect to whether there was aggravation of the Veteran's preexisting disability was flawed. There is no prejudice to the Veteran.  The Veteran's neurofibromatosis was identified at enlistment, which means that he has the burden to show an increase in severity during service.  Since an increase in severity was not shown, VA's burden having to rebut the presumption of aggravation was not triggered.  The sufficiency of the opinion regarding aggravation is thereby moot.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).
Some discussion of the Veteran's personal hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his neurofibromatosis, including why he believes it worsened while in service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Neurofibromatosis is not included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not for application.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Veteran's August 1966 entrance examination noted that he had a hamartoma removed from the top of his scalp.  It was well healed with no residuals.  The Board notes that the term hamartoma is used interchangeably in the treatment records with neurofibroma/neurofibromatosis.  An October 1966 letter from the Veteran's private physician was also obtained noting that he had surgery to remove the skull lesion in August 1965 and that the lesion was completely removed at that time.  As the hamartoma/neurofibromatosis was noted on entrance to active duty, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).

The Board acknowledges that the Veteran experienced in-service headaches that were attributed to his neurofibromatosis.  However, and crucially, the evidence, both medical and lay, does not indicate that the Veteran's neurofibromatosis underwent an increase in severity during his active service. 

First, in a pre-service letter dated in August 1965 letter, D.W.F., M.D., indicated that the Veteran had been told the neurofibroma "was not completely excised" because it had infiltrated completely through the scalp, and that there was a "possibility of recurrence."  A January 1967 service treatment note similarly provides that the Veteran reported his surgery prior to service and stated that the doctor who performed the surgery told him that his condition may recur.  Another January 1967 treatment note states that the service radiologist felt that the Veteran's tumor had either recurred or was not removed completely, which triggered the Veteran being referred to neurology.  Indeed, while it was observed that the Veteran developed headaches as a result extreme physical exertion during basic training, the March 1967 Medical Board proceedings found that the Veteran's neurofibromatosis was incompletely resected during his August 1965 surgery, that the cause of the condition was not incident to service, and that the condition existed prior to entry on active duty and not aggravated by active duty. 

Moreover, the post-service medical evidence of record does not suggest that the Veteran received any treatment for his neurofibromatosis from his separation from service in April 1967 until 1970, nearly three years later.  Several VA examiners have additionally considered whether the Veteran's neurofibromatosis increased in severity during his active service.  Although a March 2006 VA examination and opinion, and a May 2010 VA opinion were undertaken, as the VA examiners did not provide thorough rationale for their opinions, these opinions are given no probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 


A subsequent VHA opinion has provided a more than adequate opinion.  Dated in November 2011, VHA examiner indicated that he could not see any evidence that the symptoms of the Veteran's neurofibromatosis (dizziness, hearing loss, seizures) increased during his active service.  He provided a thorough addendum January 2012 medical opinion.  He again stated that he could find no evidence of worsening of the Veteran's neurofibromatosis during his active duty.  He emphasized that one would expect some change of neurological findings or some change in radiologic studies during that time.  He noted that it was less likely that a tumor would grow and cause symptoms without some change in neurologic examination and without some change in radiologic studies obtained at that time.

In support of his negative conclusion, the VHA examiner referenced several important items of medical evidence.  He indicated that the Veteran had been diagnosed with neurofibromatosis in 1965 and had undergone a partial resection of his lesion that year, that he was seen in service for complaints of headaches, and subsequently discharged from service in March 1967.  He noted that the Veteran's neurologic exam at the time of separation was normal except for a reduced pin sensation over the surgical scar area.  Skull X-rays were noted to have shown left post parietal and occipital lesion.  Of significant import, the examiner observed that a comparison with pre-enlistment skull X-rays showed no significant change and no evidence of recurrence of neurofibroma.  An EEG at discharge was also normal.  It was concluded that there was no indication for repeat surgery at that time. 

The January 2012 VHA examiner further noted that the Veteran had a history of surgeries completed in 1965, 1984 and 1985.  He observed that skull X-rays obtained in 1970, which was approximately 3 years post-service, reflected no change compared to pre-service X-rays obtained in 1965.  A nuclear brain scan obtained in 1970 similarly showed a left parietal lesion requiring no surgery.  He also referenced skull X-rays obtained in August 1977 that again showed no change since 1965.  A CT scan of the head obtained in 1984 showed no change when compared to a CT head obtained in 1982.  He emphasized that a MRI brain obtained in June 1996 showed left frontal cystic lesion and an MRI brain obtained in June 2004 showed no change in MRI findings.

The Board's attention is further drawn to the sworn testimony of the Veteran and his wife attesting that his pre-service symptoms of his neurofibroma included headaches, that he experienced a recurrence of his headaches in service, and that he has continued to have problems with headaches post-service. See Board hearing transcript, May 2008.  He also testified that his problems with dizzy spells began after military service.  See Board hearing transcript, October 2014.

In other words, taken in its totality, there is clear evidence that the relationship between the Veteran's headaches and neurofibroma has been consistent since prior to entry into service, and that it was clearly established that recurrence of the neurofibroma was possible.  The evidence similarly shows that the Veteran's neurofibroma did not chronically worsen or increase in severity as a result of his active service.  The 1967 Medical Board and January 2012 VHA examiner's opinions both support this conclusion. 

The Board also finds it significant that despite continuous treatment for his neurofibromatosis from approximately 1970 to the present, the Veteran made no mention of any occurrence or worsening of his symptoms during service.  The Veteran did not report any aggravation of his condition during service to these treating physician's for many decades while receiving treatment for his neurofibromatosis.  Because these records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997). 

In addition to the medical evidence of record, the Board has considered the Veteran and his wife's assertions and testimony in adjudicating the claim for service connection for neurofibromatosis on appeal.  The Board does not doubt the sincerity of the Veteran and his wife's beliefs that his preexisting neurofibromatosis was aggravated by his military service.  They are also acknowledged as being competent to report his observations, including headaches, dizziness, stress, and insomnia, as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, the Veteran is not competent to provide testimony regarding the etiology of his neurofibromatosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.'). Because neurofibromatosis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  The Veteran's unsubstantiated statements regarding the development of his neurofibromatosis are found to lack competency.  The Board therefore affords the statements no probative value.  The statements are also significantly outweighed by the January 2012 VHA addendum opinion.

After weighing the recent statements of the Veteran against the remaining evidence of record in this case, the Board finds that his preexisting neurofibromatosis did not increase in severity in service and thereby was not aggravated by service.

Further, to the extent that the Veteran is claiming symptoms of dizziness, stress, hearing loss, seizures, insomnia and a blood condition as related to his neurofibromatosis, the Board notes that such a claim would be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where, the law, and not the evidence, is dispositive of the claim, the claim should be denied because of lack of legal merit or of entitlement under the law).  Since service connection has not been established for neurofibromatosis, the Veteran's related claims of dizziness, stress, hearing loss, seizures, insomnia and a blood condition must fail as a matter of law.

Thus, for the reasons explained above, the Board finds that the Veteran had neurofibromatosis prior to his entry into service, and that, based on all of the evidence, there was no increase in the severity of the disability during or due to his military service.  The presumption of aggravation is not for application.  The evidence simply does not establish that the Veteran's preexisting, noted on entry, neurofibromatosis increased in severity during his brief period of military service.  The claim of entitlement to service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for neurofibromatosis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


